MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                  FILED
this Memorandum Decision shall not be                                               Mar 29 2019, 7:11 am
regarded as precedent or cited before any
                                                                                        CLERK
court except for the purpose of establishing                                        Indiana Supreme Court
                                                                                       Court of Appeals
the defense of res judicata, collateral                                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
Jeremy L. Seal                                               Curtis T. Hill, Jr.
Seymour, Indiana                                             Attorney General of Indiana
                                                             Natalie F. Weiss
                                                             Robert J. Henke
                                                             Deputy Attorneys General
                                                             Indianapolis, Indiana



                                              IN THE
     COURT OF APPEALS OF INDIANA

In the Matter of the Termination                             March 29, 2019
of the Parent-Child Relationship                             Court of Appeals Case No.
of J.R., Mother, R.R., Father,1                              18A-JT-2119
and N.R., Child,                                             Appeal from the
J.R.,                                                        Jackson Superior Court
                                                             The Honorable
Appellant-Respondent,
                                                             Bruce A. MacTavish, Judge
         v.                                                  Trial Court Cause No.
                                                             36D02-1801-JT-3
Indiana Department of Child
Services,




1
 We note that, although Father’s parental rights were also terminated, he does not join in this appeal.
However, under Indiana Appellate Rule 17(A), a party of record in the trial court shall be a party on appeal.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019                       Page 1 of 21
      Appellee-Petitioner.




      Kirsch, Judge.


[1]   J.R. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to her minor child, N.R. (“Child”). Mother raises the following restated

      issue on appeal: whether the juvenile court’s judgment terminating her parental

      rights was supported by clear and convincing evidence.


[2]   We affirm.


                                   Facts and Procedural History
[3]   In November 2016, the Indiana Department of Child Services (“DCS”)

      received a report alleging (1) Child, born March 1, 2015, was the victim of

      neglect, (2) Mother and R.R. (“Father”)2 were living together despite there

      being a no contact order between them, and (3) methamphetamine use and

      domestic violence occurring in the home. Pet’r’s Ex. 2 at 20-21. In response to




      2
       Father consented to the termination of his parental rights and does not join in this appeal. We, therefore,
      only set forth those facts necessary to Mother’s appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019                    Page 2 of 21
      this report, family case manager Lesley Hewitt-Rooks (“FCM Hewitt-Rooks”)

      investigated the report and conducted an assessment. Id. at 21. After several

      attempts, FCM Hewitt-Rooks was able to make contact with Father, who tested

      positive for morphine and methamphetamine. FCM Hewitt-Rooks was not

      able to make contact with Mother, even though she observed Mother inside the

      home on one occasion. Id. at 22; Pet’r’s Ex. 3 at 29. On December 2, 2016,

      FCM Hewitt-Rooks went to the home and observed several individuals sitting

      on the sofa smoking something out of foil and that Father seemed to be under

      the influence of drugs or alcohol when he answered the door. Pet’r’s Ex. 3 at 29.

      Although Father denied using methamphetamine that day, he stated he had

      used methamphetamine the day before and that Child was in his care when he

      did so. Id. At that time, Mother’s whereabouts were unknown, and FCM

      Hewitt-Rooks was not able to make contact with her. Id.; Pet’r’s Ex. 2 at 22.

      DCS removed Child from the care of Mother and Father on that date due to the

      young age of Child, Father’s admitted drug use, the parents’ domestic violence,

      and Mother’s absence. Pet’r’s Ex. 2 at 22.


[4]   On December 6, 2016, DCS filed a child in need of services (“CHINS”)

      petition, due to, among other things, Mother’s: (1) drug use; (2) domestic

      violence involvement; and (3) absence from the Child’s life. Appellant’s App.

      Vol. 2 at 23-27. At the detention hearing held on December 6, 2016, Mother

      failed to appear, and the juvenile court ordered continued removal of Child

      from Mother’s care and authorized Child’s placement in relative care. Id. at 31-

      32. Mother did not appear for the initial hearing on December 12, 2016. Id. at

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 3 of 21
      34. Mother also did not appear for informal mediation on January 4, 2017.

      Pet’r’s Ex. 7 at 46.


[5]   On January 25, 2017, Mother again failed to appear for the CHINS hearing.

      Appellant’s App. Vol. 2 at 37. At the hearing, Father admitted to the allegations

      in the CHINS petition, and the juvenile court found Child to be a CHINS and

      entered a dispositional decree. Id. at 37-40. Under the dispositional decree, the

      juvenile court ordered Child’s continued removal from both Mother and

      Father’s care, and Father was directed to participate in a variety of services. Id.


[6]   Mother appeared in court for the first time on February 8, 2017 for a change of

      placement hearing, but she failed to appear at the review hearings held on April

      26, 2017 and July 26, 2017. Pet’r’s Ex. 11 at 58; Pet’r’s Ex. 12 at 62; Pet’r’s Ex. 14

      at 68. Mother did appear in court on October 4, 2017 for a permanency

      hearing. The juvenile court found that Mother had not complied with the

      reunification case plan because she had: (1) tested positive for illegal substances

      during the reporting period; (2) missed scheduled visitation with Child; (3)

      failed to participate in services; (4) remained homeless during the majority of

      the reporting period; and (5) failed to maintain communication with DCS.

      Pet’r’s Ex. 15 at 70-71. The juvenile court ordered concurrent permanency plans

      of reunification and adoption. Id. Mother failed to appear for hearings on

      October 25, 2017 and November 29, 2017. Pet’r’s Ex. 16 at 74; Pet’r’s Ex. 17 at

      78.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 4 of 21
[7]   On November 29, 2017, a dispositional hearing was held, and the juvenile court

      issued a dispositional decree that ordered Mother to, among other things: (1)

      contact FCM every week; (2) notify FCM of any changes in address, household

      composition, employment, or telephone number; (3) notify FCM of any arrest

      or criminal charges; (4) allow FCM and other service providers to make

      announced and unannounced visits to Mother’s home; (5) enroll in any

      recommended programs or assessments; (6) keep all appointments with service

      providers, DCS, and court appointed special advocate (“CASA”); (7) maintain

      suitable, safe, and stable housing; (8) secure and maintain a legal and stable

      source of income; (9) do not use illegal controlled substances; (10) complete a

      substance abuse assessment and follow all recommendations; (11) submit to

      random drug screens; (12) attend all scheduled visitations with Child; and (13)

      participate in home-based case management. Pet’r’s Ex. 17 at 79-80. The

      juvenile court also changed the permanency plan for Child to termination of

      parental rights and adoption. Id. at 81.


[8]   Mother failed to appear at the periodic review hearings held on January 3, 2018

      and April 18, 2018. Pet’r’s Ex. 18 at 83; Pet’r’s Ex. 19 at 87. At both hearings,

      the juvenile court found that the reasons for Child’s removal had not been

      alleviated and that Mother had not complied with the dispositional order.

      Pet’r’s Ex. 18 at 83-84; Pet’r’s Ex. 19 at 87-88.


[9]   On January 2, 2018, DCS filed its petition to terminate Mother’s parental rights

      to Child. An evidentiary hearing on the petition was held on May 9, 2018. At

      the hearing, evidence was presented that Mother struggled with substance abuse

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 5 of 21
       and continued to use drugs throughout the proceedings. Tr. Vol. I at 18-19, 60-

       61. Mother admitted to using illegal substances and, over the course of the

       proceedings, refused to cooperate with DCS and to participate in substance

       abuse treatment and in all drug screens. Id. at 59-60. When Mother did

       complete drug screens, she tested positive for methamphetamine,

       buprenorphine, and amphetamine. Id. at 18-19, 59; Pet’r’s Ex. 42 at 188-202.

       Her positive drug tests spanned the length of the proceedings, starting in

       December 2016 and continuing to November 2017. Tr. Vol. I at 51, 59.


[10]   Mother was arrested on April 25, 2018 and charged with visiting a common

       nuisance that is maintained for the unlawful use of controlled substances or

       items of drug paraphernalia. Id. at 21. Mother failed to complete follow up

       treatments and recommendations. Id. at 57, 60-61. FCM Rebecca Claycamp

       (“FCM Claycamp”) made a referral for Mother to attend Centerstone, an

       inpatient treatment facility, on December 18, 2017, but Mother failed to

       participate. Id. at 57. A follow-up referral was made on January 10, 2018, and

       Mother again failed to appear. Id. Mother also failed to complete a

       recommended home-based case management program and recommended

       services for domestic violence. Id. at 60-61. FCM Claycamp testified that

       Mother admitted to her that she had a problem with drugs and needed help,

       and FCM Claycamp believed that Mother’s substance abuse impaired her

       ability to care for Child. Id. at 60-61, 66.


[11]   Lauren Perryman, clinical manager for Life Spring, completed an assessment of

       Mother in November 2017 and recommended that Mother attend individual

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 6 of 21
       therapy and participate in medication management. Id. at 25-26. Mother only

       attended one individual therapy session on December 29, 2017. Id. at 26.

       Mother did participate in medication management but was discharged March

       30, 2018 for missing four appointments. Id. at 27, 30. Life Spring referred

       Mother to a detox program, which she completed in December 2017, but when

       Life Spring referred her to a thirty-day inpatient treatment facility in January or

       February of 2018, Mother again failed to attend. Id. at 27-29.


[12]   Mother also failed to consistently visit Child. Id. at 33-37, 64. In September

       2017, Mother attended four out of six visitations; in October 2017, three out of

       eight; in November 2017, one out of seven scheduled visitations; and in

       December 2017, she failed to attend any visitations. Id. at 36. In January 2018,

       Mother attended one visitation, and in February 2018, Mother did not visit

       Child despite three opportunities. Id. at 36, 38. Mother’s referral for schedule

       visitations was closed in February 2018 due to non-compliance. Pet’r’s Ex. 40.

       Over the course of the proceedings, Mother visited Child seven out of fifty-five

       scheduled visitations. Id.


[13]   Mother also did not maintain consistent contact with DCS throughout the

       proceedings, and FCM Claycamp described communication with Mother as

       “sporadic.” Pet’r’s Ex. 18 at 83; Tr. Vol. I at 54. DCS made efforts to maintain

       contact, but Mother failed to provide the necessary contact information. Tr.

       Vol. I at 65. Mother failed to maintain stable housing during the proceedings

       and stayed at “three or four different places” and frequently ended up on “the

       streets.” Id. at 13, 17, 76-77. At the time of the termination hearing, Mother
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 7 of 21
       was living with a friend, but her name was not on the lease, and she did not

       know that address. Id. at 22-23. Additionally, Mother also failed to maintain

       stable employment. Id. Although she stated that she is searching for a job,

       FCM Claycamp testified that Mother has not worked during the life of the case.

       Id. at 23, 65.


[14]   Throughout the proceedings, the juvenile court repeatedly found in its periodic

       case review orders that the cause of Child’s removal and placement outside the

       home had not been alleviated. Pet’r’s Ex. 12 at 63, Pet’r’s Ex. at 84, Pet’r’s Ex. at

       88. FCM Claycamp testified that termination was in Child’s best interest and

       that the conditions that caused Child’s removal would likely not be remedied

       due to Mother’s failure to participate in services, her substance abuse, and the

       lack of a stable job and housing. Tr. Vol. I at 65-67. The CASA also testified

       that termination of the parent-child relationship was in Child’s best interest. Id.

       at 82-83. Child’s therapist, Kathy O’Donnell (“O’Donnell”) testified that Child

       should not be returned to Mother’s care. Id. at 47. FCM Claycamp, CASA,

       and O’Donnell all agreed that it was in the Child’s best interest to stay in the

       care of the foster family. Id. at 47, 70-71, 83. FCM Claycamp testified that

       Child was “very well loved” by her foster family. Id. at 67. The CASA testified

       that Child was “doing quite well” in the foster home. Id. at 82. O’Donnell

       testified that Child was “very happy” in the foster home and that Child suffers

       from post-traumatic stress disorder but had progressed “wonderfully” in her

       placement. Id. at 46-47. DCS’s plan for Child was adoption by her foster

       family. Id. at 71.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 8 of 21
[15]   At the conclusion of the hearing, the juvenile court took the matter under

       advisement. On August 30, 2018, the juvenile court issued its order terminating

       Mother’s parental rights to Child. Mother now appeals.


                                      Discussion and Decision
[16]   Mother argues that the juvenile court erred in terminating her parental rights

       because DCS did not prove several of the requirements by clear and convincing

       evidence. As our Supreme Court has observed, “Decisions to terminate

       parental rights are among the most difficult our trial courts are called upon to

       make. They are also among the most fact-sensitive—so we review them with

       great deference to the trial courts[.]” E.M. v. Ind. Dep’t of Child Servs., 4 N.E.3d

       636, 640 (Ind. 2014). While the Fourteenth Amendment to the United States

       Constitution protects the traditional right of a parent to establish a home and

       raise her child, and parental rights are of a constitutional dimension, the law

       allows for the termination of those rights when a parent is unable or unwilling

       to meet her responsibility as a parent. Bester v. Lake Cty. Office of Family &

       Children, 839 N.E.2d 143, 145 (Ind. 2005); In re T.F., 743 N.E.2d 766, 773 (Ind.

       Ct. App. 2001), trans. denied. Parental rights are not absolute and must be

       subordinated to the child’s interests in determining the appropriate disposition

       of a petition to terminate the parent-child relationship. In re J.C., 994 N.E.2d

       278, 283 (Ind. Ct. App. 2013). The purpose of terminating parental rights is not

       to punish the parent but to protect the child. In re D.P., 994 N.E.2d 1228, 1231

       (Ind. Ct. App. 2013). Termination of parental rights is proper where the child’s

       emotional and physical development is threatened. Id. The juvenile court need

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 9 of 21
       not wait until the child is irreversibly harmed such that his physical, mental,

       and social development is permanently impaired before terminating the parent-

       child relationship. Id.


[17]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will

       set aside the court’s judgment terminating a parent-child relationship only if it is

       clearly erroneous. Id. at 148-49. A judgment is clearly erroneous only if the

       legal conclusions made by the juvenile court are not supported by its findings of

       fact, or the conclusions do not support the judgment. In re S.P.H., 806 N.E.2d

       874, 879 (Ind. Ct. App. 2004).


[18]   Where, as here, the juvenile court entered specific findings and conclusions, we

       apply a two-tiered standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct.

       App. 2008), trans. denied. First, we determine whether the evidence supports the

       findings, and second, we determine whether the findings support the judgment.

       Id. A finding is clearly erroneous only when the record contains no facts or

       inferences drawn therefrom that support it. Id. If the evidence and inferences

       support the trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 10 of 21
[19]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


               (A) that one (1) of the following is true:


               (i)      The child has been removed from the parent for at least six
                        (6) months under a dispositional decree.


               (ii)     A court has entered a finding under I.C. 31-34-21-5.6 that
                        reasonable efforts for family preservation or reunification
                        are not required, including a description of the court’s
                        finding, the date of the finding, and the manner in which
                        the finding was made.


               (iii)    The child has been removed from the parent and has been
                        under the supervision of a local office or probation
                        department for at least fifteen (15) months of the most
                        recent twenty-two (22) months, beginning with the date
                        the child is removed from the house as a result of the child
                        being alleged to be a child in need of services or a
                        delinquent child.


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 11 of 21
               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re H.L., 915 N.E.2d at 149. Moreover, if the court finds that the allegations in a

       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship. Ind. Code § 31-35-2-8(a) (emphasis added).


                                 Removal under a Dispositional Decree

[20]   Mother first argues that there was not sufficient evidence presented to prove

       that Child had been removed from Mother’s care for at least six months under a

       dispositional decree. Mother seems to argue that Indiana Code section 31-35-2-

       4(b)(2)(A) requires DCS to wait six months from when the juvenile court orders

       the parent to participate in services before filing its termination petition.

       Mother asserts that because the juvenile court ordered only Father to participate

       in services on January 25, 2017, as he was the only parent to appear for the

       hearing, the six-month time frame for her did not start until December 20, 2017,

       when the juvenile court finally directed Mother to participate in services.


[21]   Initially, we note that Mother raises this argument with no citation to any legal

       authority and has, therefore waived this issue. See Ind. Appellate Rule

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 12 of 21
       46(A)(8)(a) (“The argument must contain the contentions of the appellant on

       the issues presented supported by cogent reasoning. Each contention must be

       supported by citations to the authorities, statutes, and the Appendix or parts of

       the Record on Appeal relied on.”). A party waives an issue where the party

       does not develop a cogent argument or provide adequate citation to authority

       and portions of the record. Smith v. State, 822 N.E.2d 193, 202-03 (Ind. Ct.

       App. 2005), trans. denied.


[22]   Waiver notwithstanding, we conclude that the evidence showed that Child had

       been removed from Mother for at least six months under a dispositional decree.

       “This [c]ourt has previously explained that ‘[f]or purposes of the element of the

       involuntary termination statute requiring a child to have been removed from the

       parent for at least six months under a dispositional decree before termination

       may occur, . . . such a dispositional decree is one that authorizes an out-of-

       home placement.’” In re D.D., 962 N.E.2d 70, 75 (Ind. Ct. App. 2011) (quoting

       A.P. v. Porter Cty. Office of Family & Children, 734 N.E.2d 1107, 1116 (Ind. Ct.

       App. 2000), trans. denied) (internal quotations omitted). Here, under the

       dispositional decree ordered on January 25, 2017, the juvenile court ordered

       Child’s continued removal from both Mother and Father’s care. Appellant’s

       App. Vol. 2 at 37-40. Therefore, at the time the termination petition was filed on

       January 3, 2018, Child had been removed from Mother’s care for at least six

       months under a dispositional decree. Based upon this, we conclude that the




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 13 of 21
       evidence supported the juvenile court’s determination that Child had been

       removed from Mother for at least six months under a dispositional decree. 3


                                                Conditions Remedied

[23]   Mother contends that the juvenile court erred in concluding that DCS presented

       sufficient evidence that there was a reasonable probability that the conditions

       that resulted in Child’s removal or the reasons for placement outside the home

       would not be remedied. Specifically, she asserts that she was not able to make

       progress in completing services because of a lack of communication between

       her and DCS. Mother claims that, because she was unable to improve her

       situation, she was not able to continually engage in services. She maintains that

       the juvenile court’s judgment should be reversed to offer a chance to improve.


[24]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home will not be

       remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child Servs.,

       989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what conditions

       led to the child’s placement and retention in foster care, and, second, we




       3
         Further, we note that section 31-35-2-4(b)(2)(A) is written in the disjunctive, and to properly effectuate the
       termination of parental rights, the juvenile court only needed to find that one of the three requirements of
       subsection (b)(2)(A) had been established by clear and convincing evidence. See Ind. Code § 31-35-2-
       4(b)(2)(A); A.D.S. v. Ind. Dep’t Child Servs., 987 N.E.2d 1150, 1157 n.6 (Ind. Ct. App. 2013), trans. denied.
       Here, the juvenile court found both that Child had been removed from her parents for at least six months
       under a dispositional decree under (b)(2)(A)(i) and that Child had been removed from her parents and had
       been under the supervision of DCS for at least fifteen of the last twenty-two months under (b)(2)(A)(ii).
       Mother does not argue that the juvenile court erred in finding (b)(2)(A)(ii) was proven, and we, therefore,
       conclude that, even if there was not sufficient evidence to support that Child had been removed from Mother
       for at least six months under a dispositional decree, section (b)(2)(A) was sufficiently proven.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019                     Page 14 of 21
       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. In the second step, the trial court must judge a parent’s

       fitness at the time of the termination proceeding, taking into consideration

       evidence of changed conditions and balancing a parent’s recent improvements

       against “‘habitual pattern[s] of conduct to determine whether there is a

       substantial probability of future neglect or deprivation.’” E.M., 4 N.E.3d at 643

       (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this rule, “trial courts have

       properly considered evidence of a parent’s prior criminal history, drug and

       alcohol abuse, history of neglect, failure to provide support, and lack of

       adequate housing and employment.” In re D.B., 942 N.E.2d 867, 873 (Ind. Ct.

       App. 2011). In addition, DCS need not provide evidence ruling out all

       possibilities of change; rather, it need establish only that there is a reasonable

       probability the parent’s behavior will not change. In re Involuntary Termination

       of Parent-Child Relationship of Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007).

       “We entrust that delicate balance to the trial court, which has discretion to

       weigh a parent’s prior history more heavily than efforts made only shortly

       before termination.” E.M., 4 N.E.3d at 643. When determining whether the

       conditions for the removal would be remedied, the trial court may consider the

       parent’s response to the offers of help. D.B., 942 N.E.2d at 873.


[25]   Here, the conditions that led to Child’s removal were Mother’s drug use,

       domestic violence involvement, neglect, and absence from Child’s life.

       Appellant’s App. Vol. 2 at 23-27. Prior to removal, DCS had received reports of

       domestic violence between Mother and Father in the presence of Child, and

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 15 of 21
       when DCS attempted to contact Mother for an informal adjustment, it was not

       able to locate her. Id. 23-24. When FCM Hewitt-Rooks went to the home to

       speak to Father, she discovered he had been using methamphetamine, and

       Mother’s whereabouts were not known. Id. at 25.


[26]   As the CHINS proceedings were pending, Mother continued to fail to appear

       for hearings and was absent from a detention hearing on December 6, 2016, an

       initial hearing on December 12, 2016, and an informal hearing on January 4,

       2017. Mother again failed to appear for the CHINS hearing on January 25,

       2017, at which Father admitted to the allegations in the CHINS petition, and

       the juvenile court entered a dispositional decree that ordered Child’s continued

       removal from both Mother and Father’s care. Id. at 37-40.


[27]   Mother appeared in court for the first time on February 8, 2017, but she then

       failed to appear at review hearings held on April 26, 2017 and July 26, 2017.

       Mother again appeared in court on October 4, 2017 for a permanency hearing

       but failed to appear for hearings on October 25, 2017 and November 29, 2017.

       Although Mother failed to appear at the dispositional hearing on November 29,

       the juvenile court issued a dispositional decree that ordered Mother to

       participate in various services, to maintain contact with DCS, to not use drugs,

       and to maintain stable housing and employment. Mother then failed to appear

       for periodic review hearings on January 3, 2018 and April 18, 2018.


[28]   Evidence was presented that Mother struggled with substance abuse and that

       she continued to use drugs and refused to cooperate with DCS and to


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 16 of 21
       participate in substance abuse treatment and drug screens throughout the

       proceedings. Tr. Vol. I at 18-19, 59-61. When Mother did complete drug

       screens, she tested positive for methamphetamine, buprenorphine and

       amphetamine. Her positive drug tests spanned the length of the proceedings,

       starting in December 2016 and continuing to November 2017. Id. at 18-19, 51,

       59; Pet’r’s Ex. 42 at 188-202. Mother was arrested a few weeks before the

       termination hearing and charged with visiting a common nuisance that is

       maintained for the unlawful use of controlled substances or items of drug

       paraphernalia. Tr. Vol. I at 21. FCM Claycamp made a referral for Mother to

       attend an inpatient treatment facility, but Mother failed to participate and failed

       to appear for a follow-up referral. Id. at 57. Mother also failed to complete a

       recommended home-based case management program and the recommended

       services for domestic violence. Id. at 60-61.


[29]   Mother failed to consistently visit Child. Over the course of the proceedings,

       she only visited Child seven times out of fifty-five scheduled visitations. Id. at

       33-37, 64; Pet’r’s Ex. 40. Additionally, Mother did not maintain consistent

       contact with DCS throughout the proceedings, and FCM Claycamp described

       communication with Mother as “sporadic.” Pet’r’s Ex. 18 at 83; Tr. Vol. I at 54.

       Mother also failed to maintain stable housing during the proceedings, staying at

       “three or four different places” and frequently ended up on “the streets.” Tr.

       Vol. I at 13, 17, 76-77. At the time of the termination hearing, Mother was

       living with a friend but was not on the lease and did not know that address. Id.

       at 22-23. Additionally, Mother also failed to maintain stable employment, and

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 17 of 21
       FCM Claycamp testified that Mother has not worked during the life of the case.

       Id. at 23, 65.


[30]   DCS is not required to rule out all possibilities of change; it need only establish

       that there is a reasonable probability the parent’s behavior will not change. In re

       Kay L., 867 N.E.2d at 242. “A pattern of unwillingness to deal with parenting

       problems and to cooperate with those providing social services, in conjunction

       with unchanged conditions, support a finding that there exists no reasonable

       probability that the conditions will change.” Lang v. Starke Cty. Office of Family

       & Children, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. Also, as we

       have recognized, “Even assuming that [the parent] will eventually develop into

       a suitable parent, we must ask how much longer [the child] should have to wait

       to enjoy the permanency that is essential to her development and overall well-

       being.” Castro v. State Office of Family & Children, 842 N.E.2d 367, 375 (Ind. Ct.

       App. 2006), trans. denied. Although Mother requests that the juvenile court’s

       judgment be reversed to provide her the chance to improve herself, she was

       given ample opportunity and time to complete services and better herself during

       the proceeding, and she failed to maintain contact with DCS or show any

       progress in remedying the conditions that resulted in Child’s removal from her

       care and continued placement out of her care. Based on the evidence

       presented, we cannot say that the juvenile court clearly erred in concluding that




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 18 of 21
       there is a reasonable probability that the conditions that resulted in Child’s

       placement outside the home would not be remedied. 4


                                               Best Interests of Child

[31]   Mother argues that DCS failed to prove that termination was in the best

       interests of Child because she was not given sufficient opportunity to engage

       with the services offered by DCS and with Child. She contends that, because of

       this lack of opportunity, is was not possible to determine if future harm to Child

       was inevitable and making a determination that termination is in Child’s best

       interests was premature.


[32]   In determining what is in the best interests of the child, a trial court is required

       to look at the totality of the evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct.

       App. 2010) (citing In re D.D., 804 N.E.2d 258, 267 (Ind. Ct. App. 2004), trans.

       denied), trans. dismissed. In doing so, the trial court must subordinate the

       interests of the parents to those of the child involved. Id. Termination of a

       parent-child relationship is proper where the child’s emotional and physical

       development is threatened. Id. (citing In re R.S., 774 N.E.2d 927, 930 (Ind. Ct.




       4
         We need not address whether the juvenile court properly concluded that there was a reasonable probability
       that the continuation of the parent-child relationship posed a threat to Child’s well-being because Indiana
       Code section 31-35-2-4(b)(2)(B) is written such that, to properly effectuate the termination of parental rights,
       the juvenile court need only find that one of the three requirements of subsection (b)(2)(B) has been
       established by clear and convincing evidence. A.D.S., 987 N.E.2d at 1157 n.6. Mother does not raise an
       argument that the juvenile court erred in concluding that the continuation of the parent-child relationship
       poses a threat to Child’s well-being and has, therefore, waived the issue for appeal. Smith v. State, 822 N.E.2d
       193, 202-03 (Ind. Ct. App. 2005) (stating that a party waives an issue where the party does not develop a
       cogent argument or provide adequate citation to authority and portions of the record), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019                    Page 19 of 21
       App. 2002), trans. denied). A parent’s historical inability to provide a suitable,

       stable home environment along with the parent’s current inability to do so

       supports a finding that termination is in the best interests of the child. In re A.P.

       981 N.E.2d 75, 82 (Ind. Ct. App. 2012). Testimony of the service providers, in

       addition to evidence that the conditions resulting in removal will not be

       remedied, are sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. In re A.S., 17 N.E.3d 994, 1005 (Ind.

       Ct. App. 2014), trans. denied.


[33]   A juvenile court need not wait until a child is irreversibly harmed such that his

       or her physical, mental, and social development is permanently impaired before

       terminating the parent-child relationship. In re A.K., 924 N.E.2d at 224.

       Additionally, a child’s need for permanency is an important consideration in

       determining the best interests of a child. Id. (citing McBride v. Monroe Cty. Office

       of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003)). At the time of

       the termination hearing, Child had been removed from Mother’s care for

       almost one and a half years, and Mother had failed to make the changes in her

       life necessary to provide Child with a safe and healthy environment. As

       discussed above, DCS presented sufficient evidence that there was a reasonable

       probability that Mother would not remedy the reasons for Child’s removal from

       her care. Additionally, FCM Claycamp and the CASA both testified that they

       believed termination of Mother’s parental rights would be in Child’s best

       interests. Tr. Vol. I at 66-67, 82-83. FCM Claycamp testified that the

       conditions that caused Child’s removal would likely not be remedied due to

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 20 of 21
       Mother’s failure to participate in services, her substance abuse, and the lack of a

       stable job and housing. Id. at 65-67. Child’s therapist, O’Donnell, testified that

       Child should not be returned to Mother’s care and that Child suffers from post-

       traumatic stress disorder but had progressed “wonderfully” in her placement

       outside of Mother’s care. Id. at 46-47. Based upon the totality of the evidence,

       we conclude that the evidence supported the juvenile court’s determination that

       termination of Mother’s parental rights was in Child’s best interests.


[34]   Based on the record before us, we cannot say that the juvenile court’s

       termination of Mother’s parental rights to Child was clearly erroneous. We,

       therefore, affirm the juvenile court’s judgment.


[35]   Affirmed.


       Riley, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2119 | March 29, 2019   Page 21 of 21